DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the training steps including an auto-play feature that initiates the next training step upon completion of the current training step, does not reasonably provide enablement for the claim limitation “training steps to operate a servant device”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. In the instant claim, the limitation "to operate a servant device" encompasses all known and future-derived means of controlling or operating a computer. However, the Specification only reasonably teaches that each step can include an auto-start feature to launch the next step. Therefore, the does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 2-8 are rejected by virtue of their dependency from claim 1. 

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the training steps including an auto-play feature that initiates the next training step upon completion of the current training step, does not reasonably provide enablement for the claim limitation “training steps to operate a computing device”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. In the instant claim, the limitation "to operate a computing device" encompasses all known and future-derived means of controlling or operating another device. However, the Specification only reasonably teaches that each step can include an auto-start feature to launch the next step. Therefore, the does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 10-17 are rejected by virtue of their dependency from claim 9. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claim recites “training steps to operate a slave device”. The scope of the term “to operate a slave device” is unclear, as it encompasses all known and future-derived ways of operating a computer. Therefore the metes and bounds of the claimed invention are unclear. 
	Claims 2-8 are rejected by virtue of their dependency from claim 1. 

Claims 9-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claim recites “training steps to operate a computing device”. The scope of the term “to operate a computing device” is unclear, as it encompasses all known and future-derived ways of operating another device. Therefore the metes and bounds of the claimed invention are unclear. 
	Claims 8-17 are rejected by virtue of their dependency from claim 9. 

Claim 15 recites the limitation "wherein the master device determines that one or more sensors employed by the servant device does not comprise a first type of sensor, and wherein the device interface module refrains from synchronizing the one or more training scripts with the servant device". There is insufficient antecedent basis for this limitation in the claim, as independent claim 9 does not recite synchronizing. Examiner suggests amending claim 15 to depend from claim 10, which explicitly recites synchronizing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-3 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hinnebusch (US PGPub. 2002/0055419). Hinnebusch describes the same invention as claimed, including: 
Regarding claim 1, A computer implemented method for creating a training script for a workout, comprising: prompting, by a computing device (14), a user to input data via a user interface (para. 10 “providing the user with at least one user interface to define the personalized exercise routine.”) specifying a step in a training script (Fig. 9 para. 002: “this invention relates to a digital electrical computer network and methods related thereto for enabling people to program a cardiovascular exercise routine on a personal computer or the like” And para. 22: “at least one user interface used in connection with forming machine-readable instructions protected as private to a user subsequently carrying out the exercise routine on an exercise machine”); creating, by the computing device, one or more training steps to operate a servant device (para. 22: “forming machine-readable instructions to control the exercise machine to carry out the exercise routine one the exercise machine”); compiling, by the computing device, the one or more training steps into a training script (para. 22 “exercise routine”); storing the training script in a script database (para. 22 “storing the personalized exercise routine formed in the machine-readable instructions in a memory device”, also see paras. 0093-0095); receiving user input indicating a selection of one or more training scripts (para. 141: “Any of the embodiments herein can be carried out such that the user selects the location, date, and time an exercise routine through a web browser interface”); and synchronizing, via the computing device, the selected one or more training scripts in the script database with the servant device (para. 0147: “Any of the embodiments herein can be carried out such that scheduled routines are synchronized with a calendar function of an electronic personal information manager” and para. 148: “Any of the embodiments herein can be carried out such that the system confirms that exercise equipment is available and electronically notify the user, or confirm on an electronic calendar of the user.” Examiner notes that the slave device can be considered both the user’s “personal information manager” or the exercise device itself, which must necessarily be synchronized with the selected routine in order to confirm availability of the machine as described in para. 148).  
Regarding claim 2, further comprising: receiving user input selections defining a user profile (para. 27: “Any of the embodiments herein can be carried out by including the step of: forming a profile of the user; and protecting the profile of the user as private to the user, along with said machine-readable signals.”).  
Regarding claim 3, wherein the user profile includes a group of training scripts relating to favorite workouts (para. 32 “a customized routine added to the library” would be considered a favorite workout”).  
Regarding claim 6, wherein the synchronizing the selected one or more training scripts further comprises: transferring the one or more training scripts from a calendar interface associated with a user profile (para. 59: “any of the embodiments herein can be carried out with the users using a calendar function to schedule a use of a group of pieces of exercise equipment, and order of use, for an individual date or series of dates.”).  
Regarding claim 7, further comprising: determining a date associated with the synchronizing the selected one or more training scripts; determining subsequent dates over a time period; and associating a date tag to the one or more training scripts during the time period (para. 58: “Any of the embodiments herein can be carried out with the users using a calendar function to schedule a particular piece of exercise equipment for an individual date or series of dates.”)  
Regarding claim 8, further comprising: transferring the one or more tagged training scripts to the servant device during the synchronizing (para. 62: “Any of the embodiments herein can be carried out with the system downloading parameters of an exercise routine to a particular piece of exercise equipment when the user identifies himself to the system.”).  

Claim(s) 9-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hinnebusch (US PGPub. 2002/0055419). Hinnebusch describes the same invention as claimed, including: 
Regarding claim 9, A system for creating a training script for a workout, comprising: a master device (14), wherein the master device comprises: a user interface module that prompts a user to input data (para. 10 “providing the user with at least one user interface to define the personalized exercise routine.”) specifying a step in one or more training scripts (Fig. 9 para. 002: “this invention relates to a digital electrical computer network and methods related thereto for enabling people to program a cardiovascular exercise routine on a personal computer or the like” And para. 22: “at least one user interface used in connection with forming machine-readable instructions protected as private to a user subsequently carrying out the exercise routine on an exercise machine”); a control module that creates training steps to operate a computing device (para. 22: “forming machine-readable instructions to control the exercise machine to carry out the exercise routine one the exercise machine”)and compiles the training steps into the one or more training scripts (para. 22 “exercise routine”); a script database that receives and stores the one or more training scripts(para. 22 “storing the personalized exercise routine formed in the machine-readable instructions in a memory device”, also see paras. 0093-0095); a device interface module that receives, from the computing device, information relating to user performance of training scripts during a workout (para. 79: “Any of the embodiments herein can be carried out with sensor data retrieved, manipulated, displayed, and formatted into reports using a personal computer and the host system.”); and a servant device (exercise machine can be considered the servant device) that executes the one or more training scripts, wherein the servant device comprises a portable monitoring device (para. 166 “Any of the embodiments herein can be carried out such that the user chooses whether or not to connect to a heart rate monitor or other device to collect vital signs.”).  
Regarding claim 10, wherein the device interface module synchronizes the one or more training scripts with the servant device (para. 32 “a customized routine added to the library” would be considered a favorite workout”) via a wireless communication device (Figure 1).  
Regarding claim 11, wherein the servant device comprises one or more sensors that measures user characteristics (para. 166 “Any of the embodiments herein can be carried out such that the user chooses whether or not to connect to a heart rate monitor or other device to collect vital signs.”).
Regarding claim 12, wherein the user interface module further prompts the user to input data specifying at least one of a quantity and an intensity of the step in the one or more training scripts (para. 17: “create a new routine by selecting the type of cardiovascular fitness equipment, the duration of the exercise routine, the number of time intervals, the exercise intensity, and the speed for each interval.”).  
Regarding claim 13, wherein the computing device comprises the servant device (para. 70: “software providing a web browser interface on the computer screen of the exercise equipment”).  
Regarding claim 14, wherein the training script is executed in response to the servant device receiving data from a first type of sensor (para. 165: “Any of the embodiments herein can be carried out such that the user mounts a treadmill and enters identifying information to the system either by keying in an identification name and password, or using some other type of technology such as a smart card or magnetic strip card reader.”).  
Regarding claim 16, wherein the master device further comprises a calendar interface associated with a profile of the user (para. 59: “any of the embodiments herein can be carried out with the users using a calendar function to schedule a use of a group of pieces of exercise equipment, and order of use, for an individual date or series of dates.”).  
Regarding claim 17, wherein the master device determines a date associated with the synchronizing the one or more training scripts, and associates a date tag with the one or more training scripts over a subsequent time period (para. 58: “Any of the embodiments herein can be carried out with the users using a calendar function to schedule a particular piece of exercise equipment for an individual date or series of dates.”).

Allowable Subject Matter
Claims 4, 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784